Citation Nr: 1012029	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Here, the Veteran has reported that he was treated by private 
doctors shortly after his separation from service.  On 
remand, the AMC should make arrangements to obtain the 
Veteran's treatment records from John W. Lehman, M.D. and 
from Dr. Bartholomew, dated from July 1970 forward.  The 
Veteran also indicated that he was awarded Worker's 
Compensation benefits in the 1970s.  Efforts to obtain these 
records should be made.  It further appears that the Veteran 
received treatment for his right shoulder at the Oakland VA 
Medical Center (VAMC) in 2004; these records should be 
associated with the claims folder.  

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the VA Outpatient Clinic in Aliquippa, 
Pennsylvania, and the VAMC in Pittsburgh, Pennsylvania, his 
recent treatment records should be obtained on remand.  




Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from John W. 
Lehman, M.D. and Dr. Bartholomew in Beaver 
Falls, PA, dated from July 1970 forward.

2.  Make arrangements to obtain the 
Veteran's Worker's Compensation records 
pertinent to the claim in 1972 and/or 
1974, as well as the medical records 
relied upon concerning that claim.

3.  Make arrangements to obtain records 
related to any shoulder disorder or 
shoulder symptoms, dated since January 
2006, from the Pittsburgh VAMC and 
Aliquippa VA Outpatient Clinic.

4.  Make arrangements to obtain records 
related to any shoulder disorder or 
shoulder symptoms, dated since January 
2004, from the Oakland VAMC.

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


